DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 29 June 2017 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 12, 15, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leano et al. (US-20170335086-A1) (newly cited) in view of Maldonado (US 20160023819 A1) (previously cited).
Regarding claim 1, Leano teaches a flexible package (stand up pouch) consisting of a multilayer film consisting of: a first skin layer (first outer layer), a second skin layer (second outer layer), and a core (core layer) (Leano, Abstract, Par. 0004-0007, 0010, 0074-0075, 0078, 0082). Leano further teaches that the first skin layer comprises a high density polyethylene (HDPE) having a density of from 0.95 to 0.962 g/cc and a melt index, I2, from 1 to 10 g/10 minutes (Leano, Par. 0067 and 0082). Leano further teaches that the second skin layer comprises a first linear low density polyethylene (LLDPE) having a molecular weight distribution Mw/Mn from 2 to 4, a density of from 0.91 to 0.92 g/cc, and a melt index, I2, from 0.2 to 5 g/10 minutes (Leano, Par. 0035-0039 and 0082). Leano further teaches that the core comprises polyethylene comprising liner polyethylene having a density of from 0.91 to 0.92 g/cc and a melt index, I2, from 0.2 to 5 g/10 minutes (Leano, Par. 0035-0039, 0075, and 0080). Leano further teaches that the core layer, first skin layer, and second skin layer are made entirely from polyethylene, except that the multilayer film comprises 0.01 to 2.5 wt.% of near-infrared absorbent material (Leano, Par. 0010-0017, 0073-0075, and 0079-0082). Therefore, Leano teaches that the multilayer film is 97.5-99.9 wt.% polyethylene. Leano’s first LLDPE melt index and core layer polyethylene melt index overlaps the claimed ranges of 0.5 to 5 g/10 minutes and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Leano’s other density ranges, melt index ranges, molecular weight distribution range, and polyethylene content range lies within the claimed ranges and therefore satisfy the claimed ranges, see MPEP 2144.05, I. 
Leano does not teach that the flexible package comprises a fitment consisting of a second linear low density polyethylene having a density from 0.91 to 0.93 g/cc, and optionally an additive.
Maldonado teaches a flexible package (bag) comprising a multilayer structure (Maldonado, Abstract, Par. 0024 and 0045). Maldonado further teaches that the flexible package comprises a fitment comprising linear low density polyethylene (LLDPE) (Leano, Par. 0045). Maldonado does not teach forming the fitment from a combination of polymers and therefore reasonably teaches or suggests a fitment consisting of LLDPE.
Leano and Maldonado are analogous art as they both teach multilayer flexible packages for foodstuff (Leano, Par. 0098-0100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Maldonado to modify Leano and form Leano’s flexible package to comprise the fitment of Maldonado which is made of LLDPE, which has a density of 0.91 to 0.92 g/cc (Leano, Par. 0035), which lies within the claimed range of from 0.91 to 0.93 g/cc, and therefore satisfies the claimed range, see MPEP 2131.03. This would allow for a frangible spout and filling of the flexible package (Maldonado, Par. 0031 and 0044-0047).
Regarding claim 8, modified Leano teaches that the second linear low density polyethylene has a melt index, I2, from 0.2 to 15 grams/10 minutes (Leano, Par. 0036), which lies within the claimed range of 0.2 to 20 grams/10 minutes and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 12, Leano teaches a flexible package (stand up pouch) consisting of a multilayer film consisting of: a first skin layer (first outer layer), a second skin layer (second outer layer), and a core (core layer) (Leano, Abstract, Par. 0004-0007, 0010, 0074-0075, 0078, 0082). Leano further teaches that the first skin layer comprises a high density polyethylene (HDPE) having a density of from 0.95 to 0.962 g/cc and a melt index, I2, from 1 to 10 g/10 minutes (Leano, Par. 0067 and 0082). Leano further teaches that the second skin layer comprises a first linear low density polyethylene (LLDPE) having a molecular weight distribution Mw/Mn from 2 to 4, a density of from 0.91 to 0.92 g/cc, and a melt index, I2, from 0.2 to 5 g/10 minutes (Leano, Par. 0035-0039 and 0082). Leano further teaches that the core comprises polyethylene comprising liner polyethylene having a density of from 0.91 to 0.92 g/cc and a melt index, I2, from 0.2 to 5 g/10 minutes (Leano, Par. 0035-0039, 0075, and 0080). Leano further teaches that the core layer, first skin layer, and second skin layer are made entirely from polyethylene, except that the multilayer film comprises 0.01 to 2.5 wt.% of near-infrared absorbent material (Leano, Par. 0010-0017, 0073-0075, and 0079-0082). Therefore, Leano teaches that the multilayer film is 97.5-99.9 wt.% polyethylene. Further, it would have been obvious to one of ordinary skill in the art that this would result in the first and second skin layers each comprising an amount of their respective polyethylene that renders obvious the claimed ranges of 85 to 100 wt.%, see MPEP 2143 and 2144.05, I. Leano’s first LLDPE melt index and core layer polyethylene melt index overlaps the claimed ranges of 0.5 to 5 g/10 minutes and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Leano’s other density ranges, melt index ranges, molecular weight distribution range, and total polyethylene content range lies within the claimed ranges and therefore satisfy the claimed ranges, see MPEP 2144.05, I. 
Leano does not teach that the flexible package comprises a fitment consisting of a second linear low density polyethylene having a density from 0.91 to 0.93 g/cc, and optionally an additive.
Maldonado teaches a flexible package (bag) comprising a multilayer structure (Maldonado, Abstract, Par. 0024 and 0045). Maldonado further teaches that the flexible package comprises a fitment comprising linear low density polyethylene (LLDPE) (Leano, Par. 0045). Maldonado does not teach forming the fitment from a combination of polymers and therefore reasonably teaches or suggests a fitment consisting of LLDPE.
Leano and Maldonado are analogous art as they both teach multilayer flexible packages for foodstuff (Leano, Par. 0098-0100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Maldonado to modify Leano and form Leano’s flexible package to comprise the fitment of Maldonado which is made of LLDPE, which has a density of 0.91 to 0.92 g/cc (Leano, Par. 0035), which lies within the claimed range of from 0.91 to 0.93 g/cc, and therefore satisfies the claimed range, see MPEP 2131.03. This would allow for a frangible spout and filling of the flexible package (Maldonado, Par. 0031 and 0044-0047).
Regarding claim 15, modified Leano teaches that said second skin layer has a density of from 0.91 to 0.92 g/cc (Leano, Par. 0035 and 0082), which overlaps the claimed range of from 0.905 to 0.917 g.cc, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 19, modified Leano teaches that the second linear low density polyethylene has a melt index, I2, from 0.2 to 15 grams/10 minutes (Leano, Par. 0036), which lies within the claimed range of 0.2 to 20 grams/10 minutes and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 23, modified Leano teaches that the fitment consists of a second linear low density polyethylene with a density of from 0.91 to 0.93 g/cc (Maldonado, Par. 0045; Leano, Par. 0035), which is the same as the claimed range of from 0.91 to 0.93 g/cc and therefore satisfies the claimed range, see MPEP 2131.03.

Claim 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leano et al. in view of Maldonado as stated above for claims 1 and 12, and further in view of Clare (US 20160229157 A1) (previously cited).
Regarding claim 3 and 14, modified Leano teaches all of the elements of the claimed invention as stated above for claims 1 and 12. Modified Leano does not teach that said core contains a layer of ethylene-vinyl alcohol (EVOH), with the proviso that the weight of said EVOH is from 0.5 to 8 weight % of the total weight of polymeric material used to prepare said multilayer film. 
Clare teaches a flexible package (stand-up pouch) comprising a multilayer film made of at least 95 wt.% polyethylene (Clare, Abstract, Par. 0001-0008). Clare further teaches that said multilayer film comprises an EVOH barrier layer wherein said EVOH is less than 10 wt.% of the total weight of polymeric material to prepare said multilayer film (Clare, Par. 0115 and Claim 7).
Modified Leano and Clare are analogous art as they both teach stand-up pouches comprising polyethylene. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Clare and add Clare’s barrier layer to the core of modified Leano. This would allow for improved barrier performance (Clare, Par. 0115). 
Regarding claim 4, modified Leano teaches that said second skin layer has a density of from 0.91 to 0.92 g/cc (Leano, Par. 0035 and 0082), which overlaps the claimed range of from 0.905 to 0.917 g.cc, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Claim 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leano et al. in view of Maldonado as stated above for claims 1 and 12, and further in view of Li et al. (US 20170037230 A1)(previously cited).
Regarding claims 6 and 17, modified Leano teaches all of the elements of the claimed invention as stated above for claims 1 and 12. Modified Leano further teaches that said first linear low density polyethylene has a molecular weight distribution, Mw/Mn, from 2.5 to 4.0 (Leano, Par. 0039), which is the same as the claimed range of 2.5 to 4.0 and therefore satisfies the claimed range, see MPEP 2131.03.
Modified Leano does not teach that said first linear low density polyethylene has a Dilution index, Yd, of greater than 0.
Li teaches a flexible multilayer film for use in flexible packages such as stand up pouches (Li, Par. 0205, 0210), wherein the flexible multilayer film comprises linear low density polyethylenes (LLDPE) with a dilution index, Yd, of greater than 0 (Li, Abstract, Par. 0008, 0011, and 0045), which is the same as the claimed range, and therefore satisfies the claimed range, see MPEP 2131.03.
Modified Leano and Li are analogous art as they teach stand-up pouches comprising a multilayer film comprising linear low density polyethylenes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Li and prepare modified Leano’s linear low density polyethylene such that it has a dilution index of greater than 0. This would yield a multilayer film with improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).
Regarding claims 7 and 18, modified Leano teaches that said first linear low density polyethylene is synthesized using a single site catalyst (Leano, Par. 0034). Modified Leano further teaches the linear low density polyethylene is synthesized in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation (Li, Abstract, Par. 0001, and 0020-0022). It would have been obvious to one of ordinary skill in the art to synthesize the linear low density polyethylene in this manner to achieve improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).

Response to Arguments
Applicant’s remarks and amendments filed 27 September 2022 have been fully considered. 
Applicant argues that Rosa in view of Clare does not render obvious the newly amended independent claims 1 and 12. This is found persuasive.
The previous rejection has been withdrawn and a new grounds of rejection has been made above. The new grounds of rejection no longer relies upon previously cited Rosa and now instead relies upon newly cited Leano as the primary reference. While the rejection still relies upon previously cited Clare, Clare is not used when rejecting the independent claims 1 and 12 and is only used as a teachings reference for dependent claims to teach adding a layer of EVOH. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782